Per Curiam.
*1021The moving papers indicate that despite written notices sent to them by the Office of Court Administration at their last known address, respondents have failed to register and pay the required fee.
Judiciary Law § 468-a (5) provides that noncompliance with the statute and rules regarding attorney registration “shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division . . . for disciplinary action.” This Court has previously held that failure to comply with the registration requirements is professional misconduct warranting discipline (see e.g. Matter of Arms, 251 AD2d 743 [1998]; Matter of Ryan, 238 AD2d 713 [1997]; Matter of Farley, 205 AD2d 874 [1994]).
In view of respondents’ continued failure to comply with the attorney registration requirements of the Judiciary Law and the Rules of the Chief Administrator of the Courts, petitioner’s motion is granted and the respondents listed on the schedule attached hereto are suspended, effective 30 days from the date of this order, until further order of this Court (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 65 AD3d 1447 [2009]).
Peters, P.J., Lahtinen, Stein and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that the respondents listed on the schedule attached hereto are suspended, effective 30 days from the date of this order, until further order of this Court; and it is further ordered that, for the period of suspension, respondents are commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another, and are forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another any opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondents shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9); and it is further ordered that this decision and order may be served upon respondents by publication thereof in the New York Law Journal once each week for four consecutive weeks, the publication to commence within 20 days of the date of this decision and order, and by posting same on *1022the website maintained, by this Court for a period of 30 days,
LAST NAME FIRST NAME MIDDLE SUF NAME REG ID YR ADM DEPT
Abernathy Christopher Lee 3954997 2001 3
Achebe Adeze Matilda 2822799 1997 3
Achtner Edward John 4167144 2003 3
Acton Dennis M. 1212943 1975 3
Adachi Eiichiro 2761013 1996 3
Adefope Adedotun Oluwatosin 4530606 2007 3
Adenauer Peter 2212173 1988 3
Ades David J. 2146033 1984 3
Adesina Adebayo Ademóla 3059839 2000 3
Adio Alaba Diekolola 3934585 2001 3
Adio Moriam Olaoluwatoyos 3061322 2000 3
Adio Seni Mansur 2596724 1994 3
Agcaoili Paz M. 1968247 1985 3
Agrawal Swati 2764942 1996 3
Agriantonis Demetra 3037702 2000 3
Agrillo Michael Thomas 2980555 1999 3
Ahn Dukgeun 3063351 2000 3
Ahn Jeemun 4104667 2003 3
Ahn Jungran 4247912 2004 3
Ahorlu Stanley Rajakwesi 3945508 2001 3
Ahrens Karen Krstic 4444949 2007 3
Ahviphan Pakvipa 4170858 2003 3
Aidala Katherine Ann 4446316 2006 3
Akalu Rajendranath Janki 4032272 2002 3
Akinfe Margaret Yetunde 3987724 2001 3
Alaka Obafemi 2947752 1999 3
Albert Norman Wills 2739274 1996 3
Alexander Daniel Sakyi 2182301 1988 3
Alfonso Candice Michele 4263943 2004 3
Alifo Eric Delanyo 4514386 2007 3
Ahmanova Ainaqul Zhalgasbaevna 3901394 2000 3
Allemeier Michael J. 3936945 2001 3
Allen Leigh M. 1805498 1982 1
Allred Natacha Danielle 4266789 2004 3
Almonor Carm Regan 4212403 2004 3
Altes Jack J. 1971332 1940 2
Amann Joseph Christian 2296713 1989 3
Ambe Kensuke 3046893 2000 3
Amiel Bruno Yaacov 4256756 2005 3
Anderson Kenneth A. 1712124 1981 3
Anderson Kenneth Pershawn 2984987 1999 3
Anderton Sal Michael 3008398 1999 3
*1023LAST NAME FIRST NAME MIDDLE SUF NAME REG ID YR ADM DEPT
Andrusiv Yulia 3006095 2000 3
Angelí Samuel Hunt 2751808 1996 3
Anker Nicole Jane 2981082 1999 3
Anyadiegwu Okay Hyacinth 4096020 2003 3
Arai Toshiyuki 2242717 1989 3
Arias Kevin Philip 4503603 2007 3
Ariely-Melamed Ronit 4178018 2003 3
Armitage Nancy Jane 2915833 1998 3
Armstrong Robert James 1985696 1951 3
Arocena Juan Martin 2417160 1991 3
Arons Alan L. 1917012 1984 3
Arunachalam Aarti 4253969 2004 3
Atassi Becher 2263705 1989 3
Atkins Laura Lee 2721710 1996 3
Aulakh Bikramjit Singh 2846780 1997 3
Avitzur Michael 2842813 1997 3
Aydin Tankut 3059771 2000 3
Ayers Valerie J. 2869493 1998 3
Ayotte Mathieu 2949477 1999 3
Aziz Seema Akhtar 2885242 1998 3
Babin Yuri Nicolaevich 4159810 2003 3
Backstrom Susan E. 1014083 1979 1
Badetz Nathalie 2833218 1997 3
Badillo Richard William 4519948 2007 3
Bae Shinho 4518015 2007 3
Baek Moo Yeol 4522728 2007 3
Bagnall Simon Robert 4539888 2007 3
Bahk Yong-Shim 3991684 2002 3
Bailey Gaela Ruth 4178414 2003 3
Baitner Jay Tsaehi 4436424 2006 3
Baldwin Kristin Lynette 4527842 2007 3
Balestrieri Virginia Brunelli 3989266 2001 3
Balzo Gail Del 1722990 1981 3
Bani-Hashem Leda 2999563 1999 3
Bar-Am Ori 4319356 2005 3
Barberis Marie-Amelie 4093795 2002 3
Barnett Emily Suzanne 2724136 1996 3
Barrack Keith D. 4129532 2003 3
Barrett Dennis J. 1892066 1983 3
Bartel Marc J. 2206357 1988 3
Bartholomeeusen Sylviane 4434619 2006 3
Bascomb Gregory Devon 4248480 2004 3
Bascon Hever Martinez Jr. 2711034 1995 3
Bates Paul Douglas 4109518 2003 3
Batra Rajiv Kumar 4100152 2003 3
*1024LAST NAME FIRST NAME MIDDLE NAME SUE REGID YR ADM DEPT
Bausch Ryan Edward 4553608 2007 3
Beal Cheryl Toto 2414548 1991 3
Beasley Ehzabeth Ruth 4387288 2006 3
Becker Linda Ellen 1730514 1981 3
Beckett Suzann Leigh 2208684 1988 3
Behrndt William C. III 2542579 1993 3
Belenyessy Zsuzsanna 4383279 2006 3
Bell Cheryl Lynette 4075586 2002 3
Bell Robert Arvin 2481885 1992 3
Ben-Hur Ronit Tali 3976214 2001 3
Benedetto Jennifer Therese 4382628 2006 3
Benjamin Katharine Renee 3991676 2001 3
Bennett Richard D. 1899954 1980 3
Berger Tammar D. 4302048 2005 3
Berlowitz Jeffrey Kevin 4445979 2006 3
Berman Frank Richard 2884617 1998 3
Berman Keira Lynne 2460277 1992 3
Bernabe Ricardo Cruz 2141224 1987 3
Bernson Kathryn Jean 2371185 1990 1
Bernstein Edward Mark 2479087 1992 3
Bertisch Christoph M. 2761195 1996 3
Besner Beth Cohen 2243210 1989 3
Bibb Scott Kahmil 4294328 2005 3
Bills Jennifer Leah 4123279 2003 3
Bilousenko Oleg Olexandrovich 3002037 1999 3
Bindrup Scott Legrande 2253169 1989 3
Bird Jessica R.E 2724573 1996 3
Birus Anna Katharina 4115341 2003 3
Bischof Pirmin Josef 2354942 1990 3
Bishop Michael John 4422242 2006 3
Bittleman Sarah 2657708 1995 3
Blackert Daniel E 4497897 2007 3
Blancaflor Elíseo Mallannao 2153617 1987 3
Blank Richard I. Jr. 2317600 1990 3
Blersch Karen M. 4181384 2003 3
Blitshtein Iriana 3892361 2000 3
Blitz Marcy Gail 2609311 1994 3
Blitzer Sharon 3031226 2000 3
Blumenstock Keith Michael 3023017 2000 3
Bodensztein Anthony 4166849 2004 3
Bodnar Joseph John 2010734 1985 3
Bogosian Allison Mary 4355616 2005 3
Bohl Richard Keith 2110799 1987 3
Bohlander Rachael Ann 4452272 2007 3
Bojinova Elena Bojidarova 4129490 2003 3
Boiler Timothy Leroy 2891711 1998 3
*1025LAST NAME FIRST NAME MIDDLE SUF REGID YR DEPT NAME ADM
Bona Conrad Christian 2947570 1999 3
Bonacci Trade Lynn 2930980 1999 3
Bond Melanie 4539201 2007 3
Bonomo Virginia Marie 2339588 1990 3
Borowski John Michael 1794288 1982 3
Botts Tina Fernandes 4319307 2005 3
Bourgault Jon Michael 3980802 2001 3
Bowe Julie Mary 4427928 2006 3
Bowers Andrew Alexander 4080719 2002 3
Bowyer Frederick Louis III 3062205 2000 3
Boyar Edward 301837 1972 2
Boyle William Harvey 2463594 1992 3
Bradl Timothy I. 2540946 1993 3
Brammer William Haymore Jr. 3982097 2001 3
Bravo Edilberto Buenaventura 2136471 1987 3
Brennan Joseph Howard 2335131 1990 3
Brenner Nadav 3946712 2001 3
Breslow Roy Warren 1875400 1983 3
Brezis Shira 4284576 2005 3
Briggs Emerson Vincent Ill 2686103 1995 3
Briggs Onimim Ernestina 2140812 1987 3
Briggs Rebecca Suzanne 3930641 2001 3
Brightman Richard Johns 3064961 2000 3
Briola Luis Miguel 3959301 2001 3
Brobbey Victor Kofi 4350294 2005 3
Brooking Andrew Craig 2743797 1996 3
Brown Elizabeth Cowan 3995974 2001 3
Brown J. Lawson 1341247 1958 4
Brucchieri Danielle Anastasia 4492435 2007 3
Bryan Kelly Baumer 2874980 1999 3
Bryan Kendle Carmer 4151999 2003 3
Bryant David Drayton 2202851 1988 2
Budorick Daniel E. 4129128 2003 3
Bujdud Dennis John 4132502 2003 3
Bubnash Lisbeth Margot 2966356 1999 3
Bunag Jose Mario 2267359 1989 3 Cailipan
Burgess Caitlin Rebecca 2885960 1998 3
Burke Sondra 2923308 1998 3
Burr Amy Patricia 2999514 1999 3
Bury Andrew Charles 4085841 2002 3
Butterfield Michael Warren 2912392 1998 3
Byars Sonya Leigh 3991320 2001 3
Byers Robert Albert 2432938 1991 3
Byrne Conor Louis 4256855 2004 3
*1026LAST NAME FIRST NAME MIDDLE SUF REG ID YR DEPT NAME ADM
Byrnes Gregory Leo 2704963 1995 3
Byun Young Hoon 2521540 1993 3
Cai Rong 3000668 1999 3
Calandrillo Elizabeth Gilda 3996733 2001 3
Callaghan Michael John 3067329 2000 3
Callahan Elaine M. 1703693 1981 3
Campbell Dennis Leon 2331403 1990 3
Campbell Hugh Hamill III 2278398 1989 3
Campbell Melissa L. 2891620 1976 3
Campione Christine E. 2456614 1992 3
Campito Laurie Anne 2458701 1992 3
Candela Natalie S. 4075867 2002 3
Candella Anthony Thomas 3900149 2000 3
Candido Joseph E. 1945906 1984 3
Canning Johanna Marie 4314399 2005 3
Caplan Robert Brian 4129391 2002 3
Capuder Kenneth 4058459 2002 3
Carethers Trek Kirkland 4080578 2002 3
Carini John Wallace 2769156 1996 3
Carleton Dia M. 1884857 1981 3
Carmody Don Terence 1559467 1976 2
Carney Jeffrey Thomas 2320919 1990 3
Carney Sean Robert 2427029 1991 3
Carns John Christopher 2765261 1996 3
Carrier Paul Robert 2750057 1996 3
Carroll-Barnes Nichole 4024972 2002 3
Carter Ian Christopher 2151835 1987 3
Casafranca Teresa Maria 4385696 2006 3
Caso Justin Edward 4474813 2007 3
Catanzarite Kenneth Joseph 2336774 1990 3
Cater Janice L. 4075800 2002 3
Catovic Sami Ismet 3995644 2001 3
Caulfield Marianne 1773670 1982 3
Cebik Sarah Ruth 2994317 1999 3
Cervantes Cenon Samuel Jr. 2012854 1985 3
Gestare Thomas William 2064699 1981 3
Chan Arnold Grove Kar-Nok 2707305 1995 3
Chan Hui-Fen 4499406 2007 3
Chan Tsung-Che 4285649 2005 3
Chan Wing-Cheong 2614923 1994 3
Chandkok Poonam 4164711 2003 3
Chang Calvin Yung 4318408 2005 3
Chao Evelyn Man-I 2469088 1992 3
Chao Yijun 3966934 2001 3
Chapman Gerald S. 2220614 1988 2
*1027LAST NAME FIRST NAME MIDDLE SUF NAME REGID YR ADM DEPT
Chappelle Kasey Anna 3930971 2001 3
Charfoos Lawrence S. 2061406 1986 3
Chamoff Jonathan Henry 2469955 1992 3
Chase Giles Aquila 2075398 1986 3
Chason Katherine Ann 2331916 1990 2
Chassang Audrey Celia 4049789 2002 3
Chaves Andrew 4450730 2006 3
Chen Hui-Wen 4054706 2002 3
Chen Jason Yu-Ming 2616910 1994 3
Chen Jie 4048229 2002 3
Chen Ru Ruey 4240925 2004 3
Chen Yi-Lin 4242434 2004 3
Chen Yu-Hui 3993516 2001 3
Chernoff Mark Stuart 2739845 1996 3
Chernoff Sara Paula 1892967 1982 3
Chia Rachel Ann-May 4174579 2003 3
Chin Fu Cheng 2072692 1986 3
Chipperson Amy Sue 2782019 1998 3
Cho Chiyoung 4199857 2004 3
Cho Moon Sung 2872257 1998 3
Cho Sang Wook 4478376 2007 3
Cho Seung Won 4351128 2005 3
Cho Youngjeen 4285169 2005 3
Choi Dong Bae 4065512 2002 3
Choi Jae Yong 4289591 2005 3
Choi Jihoon 4120242 2003 3
Choi Jong Myoung 4049854 2002 3
Choi Jong Hyeon 2382083 1991 3
Choi Seon Ae 4496667 2007 3
Choi Sung Hyun 2877538 1998 3
Choi Young Real 4238366 2004 3
Choi Young-Jun 4117305 2003 3
Chou Helen I-Chun 4044293 2002 3
Christiano Anthony Richard 3992104 2001 3
Christiansen Guy Tanber 2699585 1995 3
Christie Alexander Maximilian Brenford 4451829 2006 3
Chung Janet Shirley 2721199 1996 3
Chung Mihwa 2996569 1999 3
Chung Miran Mun 3898178 2000 3
Cisse Madibinet 4065470 2002 3
Clamen Alisa Magid 2446631 1992 3
Clancy Joseph John 2414761 1991 3
Clark Kathryn A. 1546357 1976 3
Clark Richard Me 1456987 1962 3
*1028LAST NAME FIRST NAME MIDDLE NAME SUF REGID YR ADM DEPT
Clarke Peggy Ann 2386118 1991 3
Clemente Nicholas Alfred 4082327 2002 3
Clermont Fabienne Monique 2753465 1996 3
Clinch Henri Carleton 2086353 1986 3
Coburn Paul Bendit 1208677 1960 1
Coffee David 2565935 1993 3
Cohen Naomi Itta 3061439 2000 3
Cohen William David 1505080 1974 3
Cole Avril Túndete 4221792 2004 3
Coletta John Francis 4021994 2002 3
Collins Lance B. 1945070 1984 3
Collins Marie Ann 3047677 2000 3
Collins Finn Mary Geraldine 3902731 2000 3
Conforti Nicole Gabrielle 4085874 2002 3
Conlon Siobhan Mary 4409322 2006 3
Connolly Kevin Stephen 2277275 1989 3
Connolly Mark Victor 1849611 1983 3
Connolly Mary Katherine 2729796 1996 3
Conselyea Liza Lynn 2946846 1999 3
Constable Farisha Yeshimabeit 4248936 2004 3
Constable Mark William 4202990 2004 3
Conte Joseph John 4052817 2002 3
Cook Amanda Lydia 2949493 1999 3
Cooper Irving T. 1795228 1983 3
Cordick Catherine Hilary 3896362 2000 3
Cornell David Scott Da Silva 2962611 1999 3
Cornetta Richard Robert Jr. 2410496 1991 3
Corr Aveen Mary 4378493 2006 3
Cosentino Mark N. 2196939 1988 4
Costanzo David Philip 2464402 1992 3
Cotter Daniel Martin 3966736 2001 3
Cotter Laura Marie 4535597 2007 3
Cottingham John Day 4086070 2002 3
Coty Christopher Paul 4139929 2003 3
Coutant Amy Melissa 2729614 1996 3
Graggs Nea Neo Sharon Po-Lian 3065463 2000 3
Cramer Paul Matthew 2550713 1993 3
Crane James Martin 2964385 1999 3
Craven David I. 1960780 1985 3
Crawshaw Ann Constance 2500908 1992 3
Croft Douglas Martin 4000386 2001 3
Cronan-Yorick Anne Elizabeth 2693182 1995 3
Cronheim Paul 1887827 1983 3
Croshaw Cathy L. 2189181 1988 3
*1029LAST NAME FIRST NAME MIDDLE SUF NAME REGID YR ADM DEPT
Crozel Bruno Hubert 2501690 1992 3
Curran Denise Mary 2532729 1993 3
Curry Denise Sarah-Jane 4352910 2005 3
Curtis Robert E. Jr. 2872935 1998 3
D’Alessandro Beth Anne 2360139 1990 3
D’Avanzo Robert L. 2483212 1992 3
D’Errico Monique 4111241 2003 3
Dabney John Jay 2887099 1998 3
Dalai Rupal Ruparel 4157061 2003 3
Daly Kyle Michael 4151288 2003 3
Daly Sarah Patricia 4398947 2006 3
Dantzler Vernai 2427078 1984 3
Daub Sebastian Bernard C. 3046885 2000 3
David Judith Lara 2821536 1997 3
Davie Michael I. 1766773 1982 3
Davis Erin M. 4106548 2003 3
Davis Richard B. 1883222 1983 3
De George Erin Devaney 4152369 2003 3
De Jesus Marinel Malvar 4124145 2003 3
De Los Santos Janelle Ann 4249199 2004 3
Deitch Daniel Colin 2693661 1995 3
Dekervasdoue D. Herve 2682888 1995 3
Della Torre Gerald Robert 2633600 1994 3
Delos Reyes Crisostomo M. 1875590 1983 3
Delsol Henri-Louis Jean Denis 4295085 2005 3
Demelo Lucia Cordeiro 2764678 1996 3
Dempsey Patricia A. 2459097 1992 3
Deng Haiping 4380986 2006 3
Denicore Amy Griffith 2842987 1997 3
Denman William Aquila 1624097 1958 3
Denn Gavin Gerald 3979838 2001 3
Denoun Catherine 2791192 1997 3
Deperrois Fabrice Jean 3992450 2001 3
Desker Denis Shawn 4212528 2004 3
Devine Jillana Joly 3908050 2000 3
Devlin Timothy 2806073 1997 3
Dhillon Gagandeep Kaur 4130167 2003 3
Diaz-Granados Rafael Andres 2835049 1997 1
Diaz-Granados Sonja Natasha 2835031 1997 1
Didier Emmanuel M.B. 1996776 1985 3
Dieter Mark Andrew 3891546 2000 3
Dillon Mark Douglas 2596070 1994 3
Dillon Patrick Bernard 4274007 2004 3
Dimick Matthew David 4266177 2005 3
Dipchand Elizabeth Shasta 4414637 2006 3
*1030LAST NAME FIRST NAME MIDDLE SUF REG ID YR NAME ADM
Dittmar Dawn Marie 2053411 1986
Divinagracia Elsa Roldan 2265759 1989
Dobrev Livia Solange 2839629 1997
Doerr Wade Travis 4217543 2004
Doherty Joseph E II 1951508 1984
Dolev Arbelle 4403069 2006
Donald Karen Vickers 3929882 2001
Donlen Julia Marie 3069291 2000
Donovan Alessandra Virginia 3028339 2000
Donovan Cathleen 1634690 1979
Doolittle Susan Colt 2484152 1992
Dorgan Walter James Jr. 2345635 1990
Dorsett Randol Mark Anthony 4257168 2004
Dorsey Clarence Walter 2186179 1988
Doss Karl Anthony 3070067 2000
Dowd Martin Foley 1998509 1985
Dowling Christopher Lunsford 3896115 2000
Doyle Daniel Patrick 4088704 2002
Dreskin Edward A. 2018075 1985
Driscoll Christine Maura 4157350 2003
Du Peng 4238325 2004
Dubensky Peter Adam 2078863 1986
Duffy Yvette Carolynn 2350320 1990
Duncan-Jones Samuel Llewellyn 4170866 2003
Dundas Philip Blair 2874105 1998
Duque Carla 3991627 2001
Duru Chinekwu Nwakaego 4467676 2006
Durukan Begum 3892577 2000
Dutcher Lori Jean 2613636 1994
Dwyer Christopher David 2570695 1993
Dwyer Royal James 2899474 1998
Eagan Martin D. 3041894 2000
Eagan Travis Robert 4336756 2005
East Bart Terrance 4018933 2002
Eastwood Thomas Inherman 1279256 1972
Eberwine Eric Thomas 4212668 2004
Eckhardt Ruth 4423836 2006
Edleston William Richard 2297398 1989
Edwards Arthur Daniel Ill 4070876 2002
Egahte Jean Dhimy 2875979 1998
Egan Sara Campbell 3017597 2000
Eguchi Takuya 4239117 2004
Ehrenberg Kenneth R. 4060935 2002
Ekpu Elu Ray 4480125 2007
Elash Joshua Brendan 4360749 2005
*1031LAST NAME FIRST NAME MIDDLE SUF REGID YR DEPT NAME ADM
Eliahou Sharona 2662005 1995 3
Eliot Susan J. 1953751 1984 3
Elkins Thomas William 4520144 2007 3
Elston Catherine Mary 2383545 1991 3
Elward Michael V 4003224 2001 3
Engelhart Edward George 2022416 1985 3
Engelman Steve T. 2523264 1993 3
Enriquez Maria Elena 4260030 2004 3
Enriquez Miguel 4155149 2003 3
Ensshn Holger 2709137 1995 3
Eordogh Richard Miklos 2780138 1996 3
Ephraim Ram 4170171 2003 3
Epstein Rafael 1896000 1983 1
Eriksen Christopher Oswald 2877041 1998 3
Errera Marie 4102265 2003 3
Eslami Nodouchan Dariouch Emmanuel 2703015 1995 3
Esomo Christopher 4200283 2004 3
Esser-Ellicott Jessica 2659662 1995 3
Evans David Michael 3040771 2000 3
Eyzaguirre Oscar Eduardo 4404315 2006 3
Ezeala Jude Chukwuma 3996493 2001 3
Factor Marvin W 2059384 1986 3
Fagan Keith Helmer 4203469 2004 3
Fallon Joseph Gerard 2492155 1992 3
Falzone John Michael Jr. 1973544 1985 3
Famiglietti Michael C. 2005742 1985 3
Fan Hongbing 3995966 2001 3
Farrell Amanda Susanne 4114948 2003 3
Farrell Raymond James 1934769 1980 3
Farrell Thomas F. 3273042 1966 3
Farrington Ray A. 1954213 1984 3
Fataliyev Yugar Tahmasib 4269502 2004 3
Fecak-Ortiz Melissa Ann 3934684 2001 3
Federman Jonathan 2673226 1995 4
Feeney Keith John 2995827 1999 3
Fei Wei 4337127 2005 3
Feliciani Andrea 4235230 2004 3
Felsen Audrey Amanda 3900040 2000 3
Fenn Laura Jean 2686616 1995 3
Fenton Mary L. 1259720 1965 3
Ferey Agnes Lucienne 2409761 1991 3
Ferguson John Stanley 1320605 1960 1
Fernandez Ferro Maria 3043155 2000 3
Ferrer Jose J. 1827294 1982 3
Ferrero Guillermo J. 3974532 2001 3
*1032LAST NAME FIRST NAME MIDDLE SUF REGID YR DEPT NAME ADM
Ferrigno Edmond Joseph 2503274 1992 3
Fesenko Alec Yurievich 3070497 2000 3
Fierro Heather Ann 3944071 2001 3
Fierro Scott Nicholas 4077806 2002 3
Filice Pasquale 2810752 1997 3
Filipiuk Mark Lawrence 2483022 1992 3
Finkel Seth J. 2014561 1985 3
Fisher David Gregory 2890168 1998 3
Fisher Glenn Stuart 2656569 1995 3
Fisher Tanya White 3961273 2001 3
Fishkin William Jonas 4036687 2002 3
Fitterer Edmund Francis Jr 4201893 2004 3
Flanagan James E 1727106 1981 3
Flanagan Jennifer Rose 4237590 2004 3
Fleming Sarah Helen 4336806 2005 3
Florentino Nicole 4224754 2004 3
Floyd Liam Clarke 2496602 1992 3
Flynn Jamie Rollins 2793313 1997 3
Flynn Kelly Anne 3055480 2000 3
Flynn Victoria Anne 3065141 2000 3
Forrai Katalin 4251856 2004 3
Foudy Christopher Mark 2996742 1999 3
Fox Gary E. 1867381 1982 3
Fox Irving Patrick 1220870 1955 3
Fox Lawrence Matthew 2682961 1995 3
Fraher Kathleen Joan 2848984 1997 3
Frank Amy Beth 2918761 1998 3
Frank Cathy Ruth 2220960 1988 3
Freedman Forrest Scott 2173839 1988 3
Freedman Jeffrey Michael 2004547 1985 2
French Daniel Lawrence 3065372 2000 3
Frey Douglas Andrew 4294211 2005 3
Fried Richard F. 2916807 1998 3
Friedland Ruth W 1905447 1984 3
Friedman Barry Dean 2457018 1992 3
Frink Eugene E 1579259 1952 3
Frodyma Scott Francis 2891083 1998 3
Fromkin David Roger 4078887 2002 3
Fronefield David K. 1982487 1985 3
Frye Eric Thomas 2676633 1995 3
Fujii Taro 4528840 2007 3
Fulton Allison 4394623 2006 3
Gabie Paul Pascal 4255147 2004 3
Gable Elizabeth Gugino 2249597 1989 3
Gagel James Patrick 1881853 1983 3
*1033LAST NAME FIRST NAME MIDDLE NAME SUF REGID YR ADM DEPT
Gaidemak Mehnda Sue 2393130 1991 3
Gainor Tracey Renee 3987690 2001 3
Galbo Tara Justine 4036117 2002 3
Galesi Camilla Berit 3911005 2001 3
Gallo Uhsse Angelo 4133070 2003 3
Galvez Romeo Caracta 2523868 1993 3
Galvin Kevin Patrick 2243368 1989 3
Gannon Christine Intromasso 4259917 2004 3
Gardner Jacqueline Debra 2126647 1987 3
Garmon Tina Louise 4234993 2004 3
Garrett Marcy Lynn 2653624 1995 3
Garry John T. 1133388 1952 3
Gaskell Whitney Kelly 2921625 1998 3
Gatmaitan Juan C. 1952035 1984 3
Gant Laurie Maddox 2139541 1987 3
Gayao Melgar Sawadan 4116448 2003 3
Geary Nicola Elizabeth 4003422 2001 3
Gelety John Andrew 3056983 2000 3
George Helen Weldon 2265346 1989 3
Gerhard Frank A. 2910537 1998 3
Gerhard Victor James III 2597540 1994 3
Gerity Patrick Michael 2526317 1993 3
Getman Frank Winsor Jr. 2494821 1992 3
Gettenberg David Evan 2769354 1996 3
Getzler Diane J. 2162550 1987 3
Geva Liora 3994480 2001 3
Gewirtz Gregory Scott 2459972 1992 3
Ghebrewebet Helen 4445110 2006 3
Giacobello Marisa Joy 4131975 2003 3
Gibhn Edmund B. 1937689 1984 3
Gibson Emily Frances 4177317 2003 3
Gillam Neil 4441101 2007 3
Gilhs Matthew Vincent 2952646 1999 3
Gilhs Stacey Anne 4023636 2002 3
Gindi Alan Jack 2535565 1993 3
Gingerelh Angela Michele 4538658 2007 3
Ginsburg Alan Bruce 2244465 1989 3
Gladney Calvin Gerod 2916732 1998 3
GlendinningJohnson Jane Carol 1844778 1980 3
Glucksman Joel R. 2296697 1984 3
Glynn Robert John 2089209 1987 3
Go Maria Victoria 4056545 2002 3
Goceljak George 2258861 1989 3
Going Robert Neil 2054773 1980 3
*1034LAST NAME FIRST NAME MIDDLE SUF NAME REG ID YR ADM DEPT
Gokce Guniz Devrim 4151791 2003 3
Golant Stuart Marc 2503613 1992 3
Goldman Richard Mark 2417277 1991 3
Goldman Sarit 4001541 2001 3
Goldstein Risa Lischkoff 4257713 2004 3
Gollnisch-Flourens Cordelia 4392361 2006 3
Gomez Juliana 3929130 2001 3
Gonzalez Josephine 3973385 2001 3
Goodman Jeffrey Michael 4075669 2002 3
Gordon Gregory Scott 2937589 1998 3
Gordon Ofira 2538122 1993 3
Gordy Minos Thomas 2838969 1997 3
Gorman Christine Marie 4442083 2006 3
Goss Belinda Jan 3932167 2001 3
Goswamy Arti 4516720 2007 2
Goun Carol Beth 2036010 1986 3
Goverman Steven 2099620 1987 2
Grant Rachel Marlene 4293635 2005 3
Gray John L. 1823327 1951 3
Greco Catherine V 2710184 1996 3
Green Adam David 4316931 2005 3
Green Christopher Robert 2909067 1998 3
Green Kenneth Charles 3970860 2001 3
Gribko Richard Joseph 2655082 1995 3
Griffin John David 2881522 1998 3
Griffin Mark F. 2042109 1986 3
Grob Laurence Andrew 2503035 1992 3
Groman John Eric 4020889 2002 3
Grootenboer Danielle Renee 2530624 1993 3
Grossman Nir Akiva 4426870 2006 3
Grysko Gregory 4029658 2002 3
Gubitosi Janea Reiter 4129813 2003 3
Guerard Vincent 3934056 2001 3
Guerin France Marie Noelle 2154086 1987 3
Guery Edith 4078671 2002 3
Gurny Susan Lynn 2991719 1999 3
Haber Andrew S. 1005180 1977 2
Habib Daniel Wafik 4216867 2004 3
Hackter Glenn Olov Joacim 4001616 2001 3
Hadjov Vassil Tchavdarov 3990942 2001 3
Haffner Thomas E. 2247369 1989 3
Hahn Syng Hee 4465027 2007 3
Haig David A. 2058337 1986 3
Halberstadt Bradley James 2321701 1990 3
Hallajian Andrew H. 2464253 1992 3
Ham Young 4111621 2003 3
*1035LAST NAME FIRST NAME MIDDLE SUF NAME REGID YR ADM DEPT
Han Inn Geun 4226411 2004 3
Han Jungeun 4525598 2007 3
Han Sangik 4013520 2002 3
Han Wonkyu 2755114 1996 3
Hanahoe Daniel Terence 4517892 2007 3
Hanania Maher Hanna 2213957 1988 3
Har Adir Liat 4233268 2004 3
Harbison Barry Gerard 4264065 2004 3
Hardaway Patricia Lofton 2546398 1993 3
Harig Michael John 1731108 1981 3
Haringa Joshua James 4103701 2003 3
Harmon Nancy Toby 1759638 1981 3
Harriford-McLaren Erika Monique 4338380 2005 3
Harriman Charles Joseph 2344257 1980 3
Harrington Alexandra Raymonde 4414967 2006 3
Harris Mark Andrew 4128252 2003 3
Harris-Bull Tatarsha 4431896 2006 3
Harrison J. Michael 1573534 1971 1
Harrison James Longmire 4017646 2002 3
Harrison Keith Michaele 2015303 1985 3
Harrison Lisa Marie 4019642 2002 3
Hatch Ira C. 1736529 1981 3
Hawkins Violet Marie 2076834 1986 3
Hayashi Eriko 4515615 2007 3
Hayata Yuichiro 4136321 2003 3
Hedderman Jeannette W 2259620 1989 3
Heenen Delphine Liliane 3061066 2000 3
Heim Carrie Kei 4174751 2003 3
Heinegg Andrew Christopher 2369759 1990 3
Heller Reuven 2217990 1988 3
Henderson Kimberly Joan 2748242 1996 3
Henries George E. 2256543 1989 3
Henson Ruby De Jesus 2087179 1986 3
Heo Allison Kyungmi 2659464 1995 3
Herforth Mark 2204246 1988 3
Hermanson Sean Garrett 2969590 1999 3
Hermanson Susan Cooper 2536787 1993 3
Herron Niamh Mary 4080156 2002 3
Herszkowicz Eduardo Jose 4065462 2002 3
Herz Harry John 2260255 1989 3
Heslin Holly Anne 2762888 1996 3
Hetherington Margaret Amy 4254918 2004 3
Himes Rees Slaymaker Jr. 2527257 1993 3
Hoare James Joseph 2078665 1986 3
Hoerz Brett David 4240511 2004 3
Hoffkins Kevin Lester 2419737 1991 3
*1036LAST NAME FIRST NAME MIDDLE SUF NAME REGID YR ADM DEPT
Hoggarth Robert Lawrence 2114890 1987 3
Holmes Rhonda Cunningham 2903763 1998 3
Hong Sung June 4313706 2005 3
Horan Brian Burgers 4040671 2002 3
Horne Ashleigh Dale 4055554 2002 3
Hotopp Kerry Gael 4106977 2003 3
Hou Yi 4379996 2006 3
Houlie Jacob 4175196 2003 3
Howard Cherie HiU 2370450 1990 3
Howe Brian Raymond 2818789 1997 3
Hsu Michael Jason 4133633 2003 3
Hu Shao-Nan 2700110 1995 3
Huang Xu 3945870 2001 3
Huang Ying 4298451 2005 3
Hubbard Elizabeth Lynn 2608453 1994 3
Huber Richard R. 1789072 1959 3
Hughes Holly Beth 3034733 2000 3
Hughes Richard Owen 2951184 1999 3
Hughes-Hardaway Cynthia Loraine 2773513 1996 3
Huh Sangmoo 4060943 2002 3
Hull Vicki Sue 2546182 1993 3
Hutchinson Jason Brian 2808558 1997 3
Hutchison Kathryn Cristy 2962645 1999 3
Igoe Patrick Joseph 2536472 1993 3
Igwebuike Patricia Ifeoma 2877454 1998 3
Iijima Takeo 4317160 2005 3
Inujima Nobuyoshi 4223608 2004 3
Ioshpa Alexander 4122941 2003 3
Ippolito Joseph Victor 1748441 1981 3
Irfani Hana 2872216 1998 3
Irizarry Dawn Michelle 4175204 2003 3
Ishikawa Shigeru 2839488 1997 3
Iwanami Osamo 4345815 2005 3
Iwase Yoshikazu 4215034 2004 3
Jacques Frantz 4318275 2005 3
James Jennifer Rosemary 4476453 2007 3
Jang Jin Myung 4254777 2004 3
Jang Jinseok 3992526 2001 3
Jang Jun Hyok 4096749 2003 3
Jang Sunah 4205720 2004 3
Jansak Sandra E. 1820158 1982 3
Jappah-Sumukai Ruth C. 4270179 2005 3
Jay Timothy James 2910149 1998 3
Jean Pauline 4535654 2007 3
Jebeyli Chahdan 2593341 1994 3
*1037LAST NAME FIRST NAME MIDDLE SUF NAME REGID YR ADM DEPT
Jenckel Hans Wilhelm 2341634 1990 3
Jeong Jong Chul 4478137 2007 3
Jeong Kang Jun 4486007 2007 3
Jeong Yeon Wook 3966942 2001 3
Jin Fengchun 4310967 2005 3
Johnson Louise Anna Margareta 4170668 2003 3
Johnson Shawn-Michael Freemont 4174488 2003 3
Jones Charles A. 4415691 2006 3
Jones Lisa Nicole 4144507 2003 3
Jones Matthew F. 1704766 1981 3
Jones William Charles 2729119 1996 3
Joo Hangil 4307716 2005 3
Josefsberg Gregory Thomas 4047155 2002 3
Josiah Selika Balm 2544898 1993 3
Joynt Michael Francis 2571594 1993 3
Julhiet Claire 4044277 2002 3
Jung Muwon 4059135 2002 3
Jung Youngjin 4198537 2004 3
Jury Michael James 4174884 2003 3
Ka Jungjoon 4242111 2004 3
Kabasinga Florida 4493649 2006 3
Kadegis Jana Katharina 2557114 1993 3
Kadota Masatsura 4230223 2004 3
Kaestner Karin 2507556 1992 3
Kahn Alexander Elliott 3968518 2001 3
Kalirai Amersit Singh 3070919 2000 3
Kalton Peter Maitland 4029849 2002 3
Kaminsky Stephanie Ellen 2704047 1995 3
Kampf Judith Ruth 1832500 1974 3
Kang Hyeon 4178422 2003 3
Kang Myung-Gu 4071734 2002 3
Kang Shin-Taeg 3993508 2001 3
Kaplan Matthew Ryan 4159588 2003 3
Kapoor Aarti 4414645 2006 3
Kapur Bankim Krishan 4398954 2006 3
Kapur Geeta Nadia 4224986 2004 3
Karch Matthew Eli 2844033 1997 3
Kariv Tomer 2321321 1990 3
Karkos Melanie 4509337 2007 3
Karlin Marni Beth 4335667 2005 3
Karp Michael N. 2016335 1985 3
Karpiak Brent Murphy 2952661 1999 3
Kasolas Haralampo 4165536 2003 3
Kassman Glenn Douglas 3929635 2001 3
*1038LAST NAME FIRST NAME MIDDLE NAME SUF REG ID YR ADM DEPT
Katz Alex Joseph 4464368 2007 3
Katz Michael I. 2563666 1993 3
Katz Stacey Lynn 2332120 1990 3
Kaufman Tsippy 4098786 2003 3
Kaufmann Elaine Ann 3899481 2000 3
Kavanagh Everett Patrick 2903573 1998 3
Kawabuchi Takehiko 4230306 2004 3
Kawamura Yuki 4137733 2003 3
Keene Margaret Ann 2353530 1990 3
Keleko Adebayo Olasupo 4519310 2007 3
Kelleher Kathleen Anne 2473122 1992 3
Kellogg Michael Williams 3000692 1999 3
Kellogg Thomas Evans 4438545 2006 3
Kelly David John 2906279 1998 3
Kelly Elizabeth Aimee 2567915 1993 3
Kelly Elizabeth Ann 2400646 1991 3
Kennedy E. Richard 1802099 1982 3
Kenyon Lori Christine 2825271 1997 3
KetchmarkBreckenridge Laura Dennise 3932225 2001 3
Kettler Katherine Leah 4045431 2002 3
Khawaja Nosheen 2771699 1996 3
Khederian Richard 3042116 2000 3
Kildsgaard Anders 3050606 2000 3
Killalea Katherine Patricia 2203610 1988 3
Kim Bokyoung 4517728 2007 3
Kim Chadong 4208559 2004 3
Kim Do Hyeong 4382206 2006 3
Kim Dongil 4254199 2004 3
Kim Dongjin 4023016 2002 3
Kim Eun Jip 4351292 2005 3
Kim Eun Jung 4382172 2006 3
Kim Helen Myunghee 2557130 1993 3
Kim Heonjoo 4081923 2002 3
Kim Hongki 4020376 2002 3
Kim Hwa-Jin 2714194 1996 3
Kim Hyun 2433027 1991 3
Kim Hyunjoo 4216743 2004 3
Kim Jae-Kwang 4143772 2003 3
Kim John Joon Min 3029048 2000 3
Kim John Y. 4124079 2003 3
Kim Jungeun 4165221 2003 3
Kim Michael 4303046 2005 3
Kim Myoung-Joon 2835478 1997 3
Kim Robin-Hwajin Yoon 2566719 1993 3
*1039LAST NAME FIRST NAME MIDDLE SUF REGID YR DEPT NAME ADM
Kim Seok Hwan 4106944 2003 3
Kim Seung-Hyeon 4156063 2003 3
Kim Son Guk 2997369 1999 3
Kim Soyoung 4483681 2007 3
Kim Sung Bae 4510012 2007 3
Kim Sung Jin 4409678 2006 3
Kim Sungman 2842524 1997 3
Kim Younggyoon 3059037 2002 3
Kim Youngmin 4467940 2007 3
Kim Youngmin 4291613 2005 3
King Donald F. 1895283 1984 3
King Richard Lee 3937836 2001 3
Kinney Matthew John 4338950 2005 3
Kirschbaum Sara Ann 4239430 2004 3
Kissane Cormac P 4100574 2003 3
Klatzkow Jeffrey A. 1908888 1984 3
Kleinle Reed Charles 2747905 1996 3
Knowles Devon Carroll 4493771 2007 3
Knox Leslie Qvale 2318723 1990 3
Kobayaski Shinsuke 4491759 2007 3
Konstantinova Yulia Vasilievna 4410460 2006 3
Koo Bonick 2713782 1996 3
Kopra Alexandra Hellam 4243358 2004 3
Korribluh James Alan 2642585 1994 1
Korpanec Jaroslava Francis 4083325 2002 3
Koszuta Danette 2658409 1995 3
Kouris Panja 4152302 2003 3
Koziol Sharon Sloan 2798320 1997 3
Kozol George B. 1308915 1978 4
Kraemer Richard Alan 1823913 1982 3
Krause Kenneth Carl 2542116 1980 3
Kremner Jonathan 2636587 1994 3
Kronsbein Rita Sabine 4137535 2003 3
Kropke Amy Ehzabeth 3047867 2000 3
Kumar Chandran Devadoss 2731024 1996 3
Kumra Jaya Sinha 3911955 2001 3
Kunzweiler Brenda D.Y. 4026076 2002 3
Kuo Charlsen Yi-Chang 4229043 2004 3
Kuroki Hirofumi 4419867 2006 3
Kurpiers Ronald James II 4353306 2005 3
Kuzia Kevin Michael 2890341 1998 3
Kwak Kyung Jik 3069440 2000 3
Kwan Natividad Bantaya 2011419 1985 3
Kwon John Joon-Han 3961729 2001 3
Kwon Soonhyung 4392262 2006 3
*1040LAST NAME FIRST NAME MIDDLE NAME SUF REG ID YR ADM DEPT
Labor Allen 2123354 1987 3
Ladestro Gregory 2387983 1991 3
Lagoudis Joanne 4066551 2002 3
Lajkowska Joanna Natalia 4297727 2005 3
Lall Neha 4203196 2004 3
Lamb John Joseph 2126639 1987 3
Lamb Kathy R. 2310670 1990 4
Lambdin Jennifer Paige 2783306 1996 3
Lamblin-Bruce Claire 2999605 1995 3
Lamontagne James Mark 2536456 1993 3
Lane Dana Marie 4466009 2007 3
Langer Hong-Van 4346888 2005 3
Lardizabal Carlos A. 1945245 1984 3
Larkin Curtis Anthony 2405413 1991 3
Lasch Frank J. 1278068 1957 3
Laudy Mark William 4049300 2002 3
Laverty Yasmyne Christine 4160750 2003 3
Lavi Ariel 4300430 2005 3
Lawlor Eileen M. 4166245 2003 3
Lawson Gerald J. 1353325 1954 3
Lawson Loryn Michelle 4427621 2006 3
Layton Elaine L. 2006005 1985 3
Le Nhu-Hanh Thi 4071775 2002 3
Lederman Robert E. 1877125 1983 3
Ledoux Lisa Marie 4402020 2006 3
Lee Byeong Jin 4300901 2005 3
Lee Chanho 4238069 2004 3
Lee Dam 4406591 2006 3
Lee Jisoo 2882173 1998 3
Lee Joon Woo 2915569 1998 3
Lee Kisuk 4484531 2007 3
Lee Moosang 3960960 2001 3
Lee Richard Y.K. 2700409 1995 3
Lee Sang Kook 4300919 2005 3
Lee Sang-Joo 4426037 2006 3
Lee Sangho 3966975 2001 3
Lee Soo Hyung Daelim 4260246 2004 3
Lee Sungho 2708436 1995 3
Lee Tae Ho 4337259 2005 3
Leff Scott Darren 2898021 1998 3
Lefkowitz Amy Esther 4230611 2004 3
Leith John R. 2158863 1987 3
Lennon Amara Danielle 4530382 2007 3
Lerner Sean Robert 4134961 2003 3
Lesser Tracy Jill 3070604 2000 3
*1041LAST NAME FIRST NAME MIDDLE NAME SUF REG ID YR ADM DEPT
Lettner Stephane 2830461 1997 3
Levene Louis A. 1823228 1941 3
Leviant Anita 3943719 2001 3
Levine Mitchell Holt 4134631 2003 3
Levine Peter Kenneth 1502251 1979 3
Levison Jill Susan 3933942 2001 3
Levy Brett 2919868 1998 3
Lewert Adam E. 1095108 1959 3
Lewis Kristin Clair 2843050 1997 3
Lewis Steven Neil 2506111 1992 3
Li Jason Yat-Sen 4314332 2005 3
Li Jeffrey Hongji 2634996 1994 3
Li Jiaming 4275954 2004 3
Liang Minsong 3975471 2001 3
Licht Jeffrey L. 1961523 1985 3
Lien Ming-Li 4251781 2004 3
Liljestrom Tanja Kristina 4321832 2005 3
Lim Sung Hee 4433322 2006 3
Lin Chen-nien 2603322 1994 3
Lin Yao 3992682 2001 3
Lin Yun-Hsien Diana 4531505 2007 3
Lincoln Devon Bethany 3029832 2000 3
Lincoln Paul Lee 2749034 1996 3
Link Frederick Allen 4395604 2006 3
Lismanis Robert Maris 3967544 2001 3
Liu Yang 4451845 2006 3
Loong Jessie 4166096 2003 3
Lord Robert Timothy 2336410 1990 3
Loukas Pantelis Telly 3973609 2001 1
Lu Kui 4423794 2006 3
Lucas Justin Adriaan Francis 4229944 2004 3
Lucas Stephen Bryan 2600344 1994 3
Luciano Michael Vincent 2783546 1997 3
Luis Lopez Sandoval Eduardo 4340956 2005 3
Lujan Bravo Marcial 4077426 2002 3
Luu Hong Ky 4124244 2003 3
Lym Gi Yoon 2923241 1998 3
Lynam Ian Thomas 4239133 2004 3
Lyons Alan David 2128007 1987 3
Lyons Charles Keane 2983799 1999 3
La Mond Deborah Ellen 4013736 2002 3
Ma Jun 2901551 1998 3
Maass Katharina 4089868 2002 3
MacBride Sean Martin 2196996 1988 3
*1042LAST NAME FIRST NAME MIDDLE NAME SUF REG ID YR ADM DEPT
Macchiaverna Louis 2922870 1998 3
Macconi Monica 2914125 1998 3
MacDowell Benjamin Joseph 4321576 2005 3
Maceda Ernesto Perez Jr. 2965754 1999 3
Mactiernan William S. 1348945 1973 4
Madhiraju Praveen G. 4170718 2003 3
Madziar Laurie Jane 4219135 2004 3
Magaril Paul 2010031 1985 1
Magdalene F. Rachel 2078913 1986 3
Maggie Janice Marie Bromley 2797231 1997 3
Maharaj Ramesh Laurence 3058948 2000 3
Mahood Robin 4234456 2004 3
Mainfeld Arnon Mikha 4206512 2004 3
Malgran George Richard Jr. 2001055 1985 3
Mali Meghashyam 4513511 2007 3
Malik Mehnaz 4054375 2002 3
Malish Michael Gerald 3017639 1999 3
Malyszek Theresa Ann 2196160 1988 3
Maniaci Piero Y 4494761 2007 3
Manzini Nicholas Andres 2012284 1985 3
Manzione Lara Leigh 2710036 1995 3
Márchese Sean P 2951986 1999 3
Marcus Daniel Jordan 2654671 1995 3
MarineUi Scott Michael 4087235 2002 3
Markowitz Steven Daniel 4020749 2002 3
Marnoch Caroline M. 2263150 1989 3
Marshall Andrew Sean 3051570 2000 3
Marti Alicia Liann 2887297 1998 3
Martin David OB. 1377100 1974 3
Martin Quin Harry 2964047 1999 3
Martins Mariana Norton Reis 3046976 2000 3
Maseth Anne Gilbert 2150340 1987 3
Massud-Filho Luis Chebl 4049151 2002 3
Masumi Junko 4112199 2003 3
Mathiasen Thomas Dal Stenfeldt 4121307 2003 3
Matsumoto Kei 4489811 2007 3
Mattessich Michael Anthony 3929312 2001 3
Matthews Frank Edward 1878925 1983 3
Maugery Lorin 4381075 2006 3
Maurits Irina Arkadieuna 3906153 2000 3
Mayes Laurie Ann 3005840 2000 3
Mazurowska-Rozdeiczer Agata Paulina 4305744 2005 3
McAlister Darcy Sloan 4186946 2003 3
McArdle Kerry Ann 2890028 1998 3
*1043LAST NAME FIRST NAME MIDDLE SUF NAME REGID YR ADM DEPT
McCartin Edward John III 2218246 1988 3
McCauley John William 1573906 1953 3
McCoy Rikki D. 3965910 2001 3
McCurdy Ronald Russell 2804300 1997 3
McDonald Edward D. 1926229 1984 3
McElhinney Maria 4395794 2006 3
McElligott Michael James 4111019 2003 3
McFadden Amy Claudine 2970218 1999 3
McGrath Terrence Kevin 4011433 2002 3
McGuire Melissa M. 1978329 1985 3
McIntyre Yayoi Elaine 2608859 1994 3
McKee Molly Shannon 4254470 2004 3
McKeon Michael John 2949543 1999 3
McMahon Cormac Francis 4500260 2007 3
McNeil Mary Beth 2388882 1991 3
McNeill Kathleen Marie 2758142 1996 3
McVeigh Christopher Joseph 2153740 1987 3
Meade Marlon Gerald 4487831 2007 3
Meamber Richard Brandon 2962371 1999 3
Meeus Luc August Renilde 2969889 1999 3
Meier Robert Paul 3056843 2000 3
Meiner Michele Julie 2765444 1996 3
Mejia Juan Enrique 2412591 1991 3
Mekles David Ivan 2981918 1999 3
Melius Jill Elizabeth 2368538 1990 3
Mellas Lisa 2490415 1992 3
Mellish Jennifer Lynne 4334710 2005 3
Mendelowitz Mark J. 1981059 1982 3
Meng Louis Fang-Lin 2657419 1995 3
Meno Richard A. 1983782 1985 3
Mermelstein Deborah 2998664 1999 3
Mesika Yael 4220745 2004 3
Michaels Mary Melissa 2742039 1996 3
Mientakevitch Sahar 3031085 2000 3
Mikin Marko 4337150 2005 3
Milbredt Frederick W 2474369 1955 2
Millea James S. 1348937 1974 3
Miller Donna Francomano 2426997 1991 3
Miller Lowell Scott 2613701 1994 3
Millington William Watrous 1633833 1953 3
Min Una 4030300 2002 3
Mironova Anna Germanova 4070850 2002 3
Mirza Syma 4471348 2007 3
*1044LAST NAME FIRST NAME MIDDLE NAME SUF REG ID YR ADM DEPT
Miyazaki Hiroko 4285839 2005 3
Modak Abhijit 2547859 1993 3
Mody Ankur 4070405 2002 3
Mohapatra Lokanath 3986494 2001 3
Momodu Lawal Freedom 2900900 1998 3
Montague James 2875839 1998 3
Morales Alvarez Hernán 2189694 1988 3
Moran Michael Andrew 4351052 2005 3
Moran Natalie Lucille 3932290 2001 3
Morano Christopher James 2388643 1991 3
Morano Joseph Richard 2355196 1990 3
Morasse Raymond Peter 4255873 2004 3
Morgan James Evan 2566503 1993 3
Morris Stephen William 4131231 2003 3
Moses Mary Helen 2336055 1990 3
Moss Helen Rachel 4310439 2005 3
Moss Kelly R. 4383964 2006 3
Mulkeen John Robert 2986214 1999 3
Mumola Michael D. 4143400 2003 3
Mundt George J. 1119056 1964 3
Muniz Joaquim Tavares Depaiva 3064482 2000 3
Murray Daniel Patrick 2246064 1989 3
Murray John Arthur 4049904 2002 3
Murray Joseph George 3055662 2000 3
Muzaffar Faiza 4289872 2005 3
Na Hong Yeol 4345344 2005 3
Na Youngsoog 4328746 2006 3
Nakamoto Mitsuhiko 4522603 2007 3
Nam Pan Woo 4329587 2005 3
Nara Zuhair Fouad 4077350 2002 3
Narayanan Mala S. 2736205 1996 3
Nash Lena Eliese 4517736 2007 3
Nebreda Marquez Julian J. 2467884 1992 3
Nega Messeret 3973245 2001 3
Negraiff Cameron George 4143202 2003 3
Negusse Fesseha 4264297 2004 3
Nelson Margaret Jeanne 2861243 1997 3
Nemazie Francis Andrew 2080778 1986 3
Nenninger Kyle Edward 3036415 2000 3
Nephew Brad Daniel 4202511 2004 3
Nesson Rebecca Nancy 4080743 2002 3
Neugebauer Elisabeth 4420774 2006 3
Newman Linda Haley 2068575 1986 3
Newton Monica Danielle 4106373 2003 3
Ng Man-Yuen 3927472 2001 3
*1045LAST NAME FIRST NAME MIDDLE SUF NAME REGID YR ADM DEPT
Ng Paul Wei-Han 4081774 2002 3
Nguyen Trinh Xuan 4131249 2003 3
Ni Jihui 4320123 2005 3
Nichols Robert John 1893015 1983 3
Nicholson Jeffrey James 3060233 2000 3
Nicholson Joseph Francis 2373140 1991 2
Nicodemus Eric Joseph 4157319 2003 3
Nigam Maneesha 4236451 2004 3
Nigro Angelo Michele 2980480 1999 3
Niu Fenngguo 4036745 2002 3
Niv Ornit Miriam 4174520 2003 3
Njoku Ngozi Akunna 2774594 1996 3
Nkwontz Ijeoma Marilynn 4483822 2007 3
Noble David Michael 4127197 2003 3
Noda Tetsuyuki 4324653 2005 3
Nolan Michael Kevin 2772846 1996 3
Nolasco Paz R. 1831601 1982 3
Noonan Shari Greenfield 2773422 1996 3
Norris Richard A. 2008332 1985 3
Novello Carolyn Meltzer 3057270 2000 3
Novick Mitchell Perry 1867480 1982 3
Nuekols Mark Lindsay 4134888 2003 3
Nye Amanda L. 1913318 1984 3
O’Callaghan Cliodhna Marie 4337143 2005 3
O’Connor Caroline Mary 4170742 2003 3
O’Connor Donnacha Eoin 4040804 2002 3
O’Neill Charles Francis 2814556 1997 3
O’Reilly Alessandra Lais 2851756 1997 3
O’Rourke Francis Christopher 2993889 1999 3
O’Sullivan Jeremiah John 2525269 1993 3
O’Toole Eileen 3895299 2000 3
Obonyo Caroline 4436234 2006 3
O’Donnell Vincent Terry 1347426 1967 4
Ofer Ehud 4175097 2003 3
Oh Changseok 3005220 2000 3
Oh Seung Jin 4303335 2005 3
Oh Sooyong 4150454 2003 3
Oh Won Ken 3932142 2001 2
Oh Yoon 4027710 2002 3
Oketunji Olufisayo Pelumi 4513578 2007 3
Olafson Thomas Andrew 2554921 1993 3
Oleary Michael Dennis 1737832 1981 3
Olsen Philip Stewart 4396388 2006 3
Oltarzewski Mary Jane 2639532 1994 3
Omoigui Eghosa Dominic 2713428 1995 3
*1046LAST NAME FIRST NAME MIDDLE NAME SUF REG ID YR ADM DEPT
Oncu Melike Suna 2894541 1998 3
Ongkowidagdo Imelda 4197349 2004 3
Oppenheimer Mark V 1831015 1982 3
Orange Carlton Wayne 2837904 1998 3
Orbe Rolando 1688506 1980 3
Orenyo Charles Robert 2268415 1989 3
Orija Bola Isabella 4260782 2004 3
Oshima Masahiro 4241006 2004 3
Oslick Marci Lynn 2384741 1991 3
Ostroskey Rochelle F. 3006368 2000 3
Ottilio-Maggio Catherine Roseann 3891306 2000 3
Ottinger Nina Ruth 2917599 1998 3
Owusu-Fordwouh Ellison Kwame 4324885 2005 3
Oyolola Eyitope Akingbade 3991973 2001 3
Paik Son-U 3028446 2000 3
Paisner Eric Jay 4426193 2006 3
Pak Sang Son 4254215 2004 3
Palau Juan Carlos 4177432 2003 3
Palm Charles E. 1658095 1967 3
Palmer Beth Rebecca 4122818 2002 3
Pan Lidong 4534913 2007 3
Pan Yong 4090072 2002 3
Panchal Nita Marie 2868784 1998 3
Pánico Kellylyn 2471027 1992 3
Panourgias Lazaros E. 3009149 1999 3
Pantaleo Danielle Nicole 3991064 2001 3
Papadopoulos Karen 4293841 2005 3
Pappas Alexander George 4203790 2004 3
Pardi Luca 4248886 2004 3
Parga Vazquez Claudia Teresa 4313698 2005 3
Park Dong-Sil 4070694 2002 3
Park Hyung Gun 2997518 1999 3
Park Jin Wook 4201802 2004 3
Park Jong-Bo 4029336 2002 3
Park Jonglim 4468096 2007 3
Park Kyung Jae 1843143 1983 3
Park Seunghwan 3991643 2001 3
Park Soojong 4285300 2005 3
Park Sung Eyip 2672194 1995 3
Park Woong 4275939 2004 3
Parker Steven Clifford 2780765 1996 3
Parker McAndrew Christa 3047339 2000 3
Parlarais Franklin Michael 2895340 1998 3
Parsigian Carol Isabele 2674513 1995 3
Parsons Mark Landon 3934742 2001 3
Parsons Noble Lawrence 4477832 2007 3
*1047LAST NAME FIRST NAME MIDDLE NAME SUF REGID YR ADM DEPT
Patel Anjali R. 4468765 2007 3
Patiala Katja Maria 4142667 2003 3
Paul Kevin Louis 4155685 2003 3
Paul Margarita Christine 4149886 2003 3
Paul Roxanne Natasha Joan 4116844 2003 3
Payne Thomas Francis 2417921 1991 3
Peck Daniel Farnum Jr. 2117737 1987 3
Pejo Salvador Penado 2021541 1985 3
Pellegrino Albert Marcus 1599323 1972 3
Pelletreau Elizabeth Anne 4029435 2002 3
Pena Giraldi Daniel 4346995 2005 3
Pendergast Erin Elizabeth 4029484 2002 3
Pennington Lara Brett 2815611 1997 3
Pepas Maria Teresa 4162889 2003 3
Pepitone Keriann 4484259 2007 3
Pera Lars-Uwe 2634970 1994 3
Peralta Roberto 3896495 2000 3
Peremes Nancy Ellen 2231058 1988 3
Perez Alfredo M. 2667210 1980 3
Perez Carlos E 4304341 2005 3
Perez Pedro Manuel 4110979 2003 3
Perez-Drace Myrna 4089553 2002 3
Perla Yair Tzvi 4087433 2002 3
Perron Jeffrey Paul 4243465 2004 3
Perron Regina Novak 3945383 2001 3
Perun William Dimitri Jr. 2603736 1994 3
Peterson Jonathan Randall 2770485 1996 3
Pettenati Jean K. 2156412 1984 3
Philipp Birgit Susanne 2250348 1989 3
Phillabaum Jason Richard 4027355 2002 3
Piccin Raymond Anthony 2984813 1999 3
Piontkouskyy Sergiy Volodymyrovych 3897956 2000 3
Pless Alexander Michael 3018744 1999 3
Plumadore Richard Henry 4167193 2003 3
Pockrandt Astrid 4100343 2003 3
Podías James Joseph 2299097 1989 3
Pohlenz Julius 2707818 1995 3
Polen William J. 1442961 1954 3
Polito Andrew S. 1819879 1982 3
Pollock Aaron Benjamin 4001715 2001 3
Pommer Sieglinde Elisabeth 4413613 2006 3
Popescu-Falticeni Ileana 4120192 2003 3
Powell Renita Susie 4487286 2007 3
Powers Brian Eugene 2261071 1989 3
*1048FIRST NAME MIDDLE NAME LAST NAME SUF REG ID YR ADM DEPT
Philip Price James 4173985 2003 3
Price Jeremy Stephen 4354411 2005 3
Price Nicole G. 2946192 1999 3
Prieto Mariana 2782746 1996 3
Prigge Norbert Johann 2662625 1995 3
Primo Maor 4064994 2002 3
Pritchard John Lawrence 1992924 1985 3
Pruitt Renee Colette 2638054 1994 3
Pryor Peter Malachia 1266295 1954 3
Puckett Blake Kendall 4000907 2001 3
Puig Leonardo 2150738 1987 3
Puskar Janette Marie 2960870 1999 3
Puzniak Janusz Zbigniew 4445847 2006 3
Qazi Asad Ali 4422036 2006 3
Quartarone Erica T. 2800142 1997 3
Quartey Gyan 3042744 2000 3
Quigley Connor Ciaran 4170197 2003 3
Quinn Justine Rosanna 4519591 2007 3
Quraishi Naveed Alam 4335782 2005 3
Racic Milan Angelo 2726735 1996 3
Ragan Philip Anthony 4165320 2003 3
Ragnarsson Asgeir A. 2984391 1999 3
Raiford Wanda Sybil 2547743 1993 3
Rako Jennifer Sarah 2628980 1994 3
Ramangkura Varamon 4202065 2004 3
Ramirez Lillian 4134797 2003 3
Ramsay Sharon Lynn 2464436 1992 3
Ramsey Ahson Blake 2203867 1988 3
Ramsey Laura Critchley 2248128 1989 3
Ramsey Wendle Scott 2993731 1999 3
Rannells John Milton Jr. 2119543 1987 3
Rao Supriya 4237491 2004 3
Rath Meshulam Maximilian 2015519 1985 3
Ray Matthew Allen 4007183 2001 3
Rea Angela Marie 4150504 2003 3
Reardon Kathryn Mary 4354569 2005 3
Rebotunova Yevgenia 4072013 2002 3
Reddy Vivek 4451654 2006 1
Redel Jan-Christian 4140703 2003 3
Regavim Jade 4496477 2007 3
Regehr Preston Collet 2186377 1988 3
Rehany Alon Shalom 4428231 2006 3
Reid Eliot Palmer 4468328 2007 3
Reid Mary Elizabeth 2885937 1998 3
Reimer Michael J. 2017986 1985 3
*1049LAST NAME FIRST NAME MIDDLE SUF REG ID YR DEPT NAME ADM
Rendeiro Richard Rice 2048072 1986 3
Reveco Ricardo A. 4498564 2007 3
Revel David 4035374 2002 3
Reyes Mark 3999471 2001 3
Reyes Zenaida Santos 2287654 1989 3
Reynolds Donald E 1674050 1961 3
Rhee Woo-Young 2945657 1999 3
Rho Raymond Jonathan 3028370 2000 3
Richards David James 3906195 2000 3
Richter Mark 2948578 1999 3
Richter Matthew Fitzgerald 4355814 2005 3
Ricigliano Joseph Jr. 2406536 1991 3
Ricigliano Lauren Elizabeth 4431656 2006 3
Rim Kweon Heui 4060497 2002 3
Riordan Judith Olivia 4122958 2003 3
Riordan Michelle Hart 3941978 2001 3
Ripchick Jonathan Adam 2720779 1996 3
Riviere Isabelle Barbara 4019832 2002 3
Rizzello Gianni 3039963 2000 3
Rizzo Lawrence Patrick 2317923 1990 3
Ro David Ouk 4491262 2007 3
Roberts Gary Ray 4225116 2004 3
Roberts Norman Anthony 2624401 1994 3
Roberts Thomas Edwin 4154993 2003 3
Robinson Jennifer 0. 2886000 1998 3
Robinson Lisa Marie 2819175 1997 3
Roch Michael Hans Peter 4243440 2004 3
Rodgers David Paul 2359966 1990 3
Rodgon Jack Irving 2777118 1996 3
Rogers Elen Ivorian 2703452 1995 3
Rogers Nathaniel Brishen 4466108 2007 3
Rogers William Taylor 2545796 1993 3
Romano Carolyn Ann 2686608 1995 3
Romano Catherine R. 2890366 1998 3
Romano Frank A. 4345740 2005 3
Romano Michelle Lee 4529343 2007 3
Rosecrance Barbara Benjamin 2110369 1987 3
Rosen Kim Charles 4319042 2005 3
Rosenblatt Phillip 2575363 1993 3
Rosenstein Arnold 2216117 1950 3
Rosental Diego Ariel 4019691 2002 3
Ross Constance Yvonne 2573798 1993 3
Roth Eugene 1249861 1979 3
Roth Jeffrey 2839280 1997 3
Rothman Steven L. 1994433 1985 3
Rotman Scott Randall 2762391 1996 3
*1050LAST NAME FIRST NAME MIDDLE NAME SUF REGID YR ADM DEPT
Rottura Amy Marie 4120424 2003 3
Rozansky Allen Edward Frick 4431649 2006 3
Rozdeiczer-Kryszkowski Lukasz 4305736 2005 3
Rubenstein Alan D. 2332054 1990 3
Rubenstein Alan Steven 2504645 1992 3
Rubin Paul Charles 1909910 1983 3
Rubin Scott Neil 2360105 1990 3
Rubinovitz Susan Crews 2203701 1988 3
Ruchandani Nandita Parshotam 2657955 1995 3
Ruge Daniel 1195742 1975 3
Rulli Donna Gail 2771962 1997 3
Russell Sally Conner 2255164 1989 3
Rweyemamu Marilyn Mkiwa 4524914 2007 3
Ryan Charles W. Jr. 2047348 1965 3
Ryan Daniel Edmond Ill 2471803 1992 3
Ryan Kevin Michael 4373304 2006 3
Ryan Thomas John 4252847 2004 3
Ryou Dongkeun 4308276 2005 3
Ryu Hyunju 4487518 2007 3
Sadowski Joseph James 2159812 1987 3
Sagner Robert-Paul 3974896 2001 3
Said Mufeed Wadie 4307666 2005 3
Saitoh Takayuki 2250504 1989 3
Salemi John 2436343 1991 3
Saltzman David Michael 3934882 2001 3
Salvador Orlando Lapitan 2012797 1985 3
Sam-Kubam John Akumbom 4276192 2004 3
Saméis Stephen C. 1305879 1964 3
Sammer Behn Robin N. 3893013 2000 3
Samson Edward Stringer 2280360 1989 3
Sanangelo Mark Francis 2985281 1999 3
Sandoval Enrico Bonilla 4202396 2004 3
Sangoul Sayeh 3034618 2000 3
Sankaramangalam Thomas Mammen 4160792 2003 3
Santora Raymond Vincent 2524668 1993 3
Sapiro David M. 1881697 1983 3
Sasaki Masato 4050332 2002 3
Sauer Richard H. 2436038 1991 3
Sauvel Sandrine 4001251 2001 3
Savino Angela 4249967 2004 3
Savitch Jonathan Alexander 2906477 1998 3
Scarlatelli Adam Willard 3961083 2001 3
Scelza Ronald William 1879220 1983 3
Schaefer Gunhild Sibylle 2699577 1995 3
*1051LAST NAME FIRST NAME MIDDLE NAME SUF REG ID YR ADM DEPT
Schaffer Scott Lawrence 2180412 1988 3
Schannen Richard L. 3060852 2000 3
Schapiro Susan Freeman 1253988 1964 3
Schlansker Robert A. 1328541 1979 3
Schloemann Hannes Leonard 2914802 1998 3
Schubert Claudia 4336368 2005 3
Schueler Stephen G. 1801851 1982 3
Schuster Hillel M. 3065448 2000 3
Schwartz Andy 4194023 2002 3
Schwartz H. David 2683340 1995 3
Schwartz Jeffrey AUen 2548857 1993 3
Schweickert Adam G. III 4054508 2002 3
Scibetta Maria Ann 2656833 1995 3
Scofield Robert Alan 2942100 1999 3
Scott Ronald Ray 4358297 2005 3
Scutari Nicholas Paul 2593994 1994 3
Sehdev Nalini 2629533 1994 1
Seng Theary Chan 4314597 2005 3
Seo Deok II 4060307 2002 3
Serbinowski Paul Alan 4174413 2003 3
Shachar Amir 4442133 2006 3
Shah Sital Jasvant 2941235 1999 3
Shankraiyan Rahul Dev 4253688 2004 3
Shannon WiUiam Edward 2917714 1998 3
Shao Ching-Ping 4204145 2004 3
Shapiro Jane Sara 2154359 1987 3
Sharma Monica DanieUe 4232468 2004 3
Shastry Nilay Kaushik 3981651 2001 3
Shaw Joseph Myles Gerard 2811362 1997 3
Shefet Joseph C. 2017432 1985 3
Sheldon R. Douglas Jr. 2453454 1992 3
Shell Kimberly Gould 2930519 1998 3
Shelton Edward Scott 2796381 1997 3
Sheng Hua 3931102 2001 3
Sherafat Shiva 4023313 2002 3
Sheridan Barbara S. 2709590 1995 3
Sherman Ezra Gavriel 2536340 1993 3
ShieU Warren Robert 2464147 1992 3
Shin Hwa Young 2885820 1998 3
Shin Man Joong 4260584 2004 3
Shin Susan Soo-Hyun 4170403 2003 3
Shin Yoo-Chul 3989092 2005 3
Shon Hongkee 4204301 2004 3
Shramenko Andre 2944429 1999 3
*1052FIRST NAME MIDDLE NAME LAST NAME SUF REG ID YR ADM DEPT
Shulman Michael Aaron 4352134 2005 3
Shulman Michael D. 1760610 1982 3
Sickinger Robert John 2692333 1995 3
Siemens Wolfram Reinhard 2848620 1997 3
Signore Eva 2824969 1997 3
Silberstein Daniel Paul 2840601 1997 3
Silverman David H. 2229896 1988 3
Silverman Phillip Barry 3996097 2001 3
Silverman Rik Peter 4196689 2004 3
Silverman Samuel Brown 2500544 1992 3
Sim Sze Kuan 4523742 2007 3
Singer Jeremy Michael 2994192 1999 3
Singh Deepa 3970746 2001 3
Singh Juhi 4075891 2002 3
Singhota Emily Amrit 2996437 1999 3
Singleton Lucille V 1279454 1952 3
Sinins Scott Matthew 2866929 1998 3
Sisson Edward Hawkins 2470813 1992 3
Slates Michael D. 2216265 1988 3
Slaughter Matthew Michael 4199873 2004 4
Sliwinski Robert Andrew 2915627 1998 3
Sloane Karen Lisa 2713642 1995 3
Slutzky Jeffrey Leonard 3055407 2000 3
Smith Brennan Peter 4465621 2007 3
Smith Carlos B.Z. 2903102 1998 3
Smith George Emmett 1408038 1956 1
Smith Richard Jean 4077301 2002 3
Smith Robin Moorefield 4165759 2003 3
Smith Sean Edward 4035036 2002 3
Smith Sky E. 2209674 1988 3
Smolin David Michael 2596609 1994 3
Snyder Heidi Lorraine 2975076 1999 3
Soave Francis Nicholas 2196194 1988 3
Sochaczevski Michael Paul 2890929 1998 3
Sofat Ruchi 4005849 2001 3
Sohmer Stephen Michael 2724789 1996 3
Sohn Charles 4383238 2006 3
Solari Robert Andrew 2280253 1989 3
Solomon Naomi Fiona 4532180 2007 3
Son Sungrak 4326575 2005 3
Song Sany Kyu 4423000 2006 3
Song Seongkwon 4269924 2004 3
Song Young Mo 4021770 2002 3
Spaer Arnold 2360774 1991 3
Sparks Benjamin A. 4155529 2003 3
Specht William Neville 4107736 2003 3
*1053LAST NAME FIRST NAME MIDDLE SUF NAME REG ID YR ADM DEPT
Spiro Walter M.B. 1973007 1985 3
Spreckelmeyer Johannes 4217758 2004 3
St John Ian Brock 4221768 2004 3
Stafford Charles Ronald Jr. 2965960 1999 3
Stalla-Bourdillon Sophie 4226825 2004 3
Stanley Tremain Lee 3895976 2000 3
Stanton Holly Anne 2797553 1997 3
Stanziale Charles A. Jr. 1936889 1984 3
Starace Jacqueline 2546539 1990 3
Starostecki Andrew P 1373893 1975 3
Starr Ivar Miles 2222859 1988 3
Staszko Edward Louis 4415675 2006 3
Steele Johan Alexandria 2918084 1998 3
Stefandl Margaret Skarbek 4267514 2004 3
Steffe Juliette Michelle 2692705 1995 3
Stein Lynn Ernest 1347780 1975 3
Steiner Valerie 3950755 2001 3
Stephens Rhonda Evelyn Pope 4045001 2001 3
Stepton Tamara 2349595 1990 3
Stewart Gary Andre 4036265 2002 3
Stoller Stacy Robbin 2834083 1997 3
Stone Roger Alan 2566735 1993 3
Stovall James 3066164 2000 3
Stradtman Robert William 4123873 2003 3
Stubbs Richard U. Jr. 2813905 1997 3
Stutzke Amy Elizabeth 4351714 2005 3
Suda Hiroyuki 4259305 2004 3
Sugano Hiroto 3977543 2001 3
Suh Sang Myun 4308763 2005 3
Suh Seong Ho 4164406 2003 3
Suhr Young-Hwa 2887354 1998 3
Suleman Nigar Suroor 4319257 2005 3
Sullivan Joseph Anthony 2215515 1988 3
Sullivan Michael Todd 2662088 1995 3
Sullivan Terry 1946839 1984 3
Sun Chi 2975068 1999 3
Sun Paocheng 4346920 2005 3
Sung Jin Kyung 4051413 2002 3
Sussman Adam Lawrence 2858538 1998 3
Sutphen David A. 2955607 1999 3
Sutton Dawn Rochelle 2782894 1996 3
Sutton-Simanski Sandra Jean 2682672 1995 3
Swanson Katharine Marie 4021333 2002 3
Sweeney John Lawrence 2402659 1991 3
Sweeney Laura Marie 2628022 1994 3
Sweeney Morna Lea 2431641 1991 3
*1054LAST NAME FIRST NAME MIDDLE SUF NAME REGID YR ADM DEPT
Sweeney Robert John 4008645 2002 3
Sweet Michelle Anne 4354825 2005 3
Syed Nayeem Ahmed 4094488 2002 3
Symons Lloyd Eric 4033015 2002 3
Szikla Anna 4087557 2002 3
Tabibzadegan Shahram 2983674 1999 3
Taggart Annmarie 2927721 1998 3
Tajan Janice Cheng 4439741 2006 3
Takacs Erika Ilona 4331195 2005 3
Takasaki Jin 4232054 2004 3
Takemoto Sawako 4268009 2004 3
Tamai Yuko 3932746 2001 3
Tambolini Walter Patrick 2984631 1999 3
Tanaka Takashi 3976255 2001 3
Tang Robert Ching 2052991 1986 3
Tang Yue 4059606 2002 3
Tani Naoya 4379301 2006 3
Tanis Paul Jeffrey 2727683 1996 3
Taradash Kathleen Mary 4226023 2004 3
Taylor Ian Hastings 2906188 1998 3
Taylor Victoria Alice Louise 4519120 2007 3
Teferi Yordanos 4531661 2007 3
Telfer Helen Passefield 4116216 2003 3
Telsey Albert Ives 2566461 1993 3
Temps Jonathan Vincent 3997475 2001 3
Tene Aviv 4001772 2001 3
Terrien Vivien Robert 4478426 2007 3
Teslow Hollie Marie 3933785 2001 3
Thomas Deirdre C. 2568319 1993 3
Thompson David Patrick 2883056 1998 3
Thompson Lisa Chadwick 2682615 1995 3
Thompson-Adams Michelle Ann 3897063 2000 3
Thomson Andrew Peter 4107041 2003 3
Tiffany Susan Lynn 2566628 1993 3
Timmons Heather Sherae 4314423 2005 3
Timourian Mara Rita 4431326 2006 3
Timpanelli Chris A. 2043842 1986 3
Tobias Frank Alex 2597326 1994 3
Tobin Sheila Jean 4224176 2004 3
Tolman Matthew Alvin 4224952 2004 3
Tomic Gracia 4350666 2005 3
Tonat Valerie 1779362 1982 3
Toner Roger L. 1828912 1982 3
Tong Karen KaYan 4382917 2006 3
Topol Rebecca Beth 2704971 1995 3
Torres Nathalie 2947992 1999 3
*1055LAST NAME FIRST NAME MIDDLE NAME SUF REGID YR ADM DEPT
Toscano Vicki 3018348 2000 4
Troell Jessica Jagemann 4553525 2007 3
Tsai Chao An 3958519 2001 3
Tsai Ing Wen 2121911 1987 3
Tsai Te-Yang 4217691 2004 3
Tsao Amy Hui-Shu 2561488 1993 3
Tsekoura Talita Maria 2998235 2000 3
Tseng Yi-Min 4533469 2007 3
Tso Joseph 1615525 1979 3
Tung Wen-Hsun 3047271 2000 3
Turk Catharine 1000298 1951 3
Turk Cynthia Joan 2540201 1993 3
Turner Malcolm K. 4122982 2003 3
Turner Stephen Miller 1819853 1982 3
Tzhori Michal 4134235 2003 3
Ubogu Stephanie Oke 4120895 2003 3
Ulin Jeffrey Brenden 2778249 1996 3
Unsal Burcak 4436770 2006 3
Urano Hiroko 4472932 2007 3
Urban Suzanna 2921336 1998 3
Usandizaga Pablo 2369767 1990 3
Uscilla Paula-Marie 4115465 2003 3
Usude Ejaita Ann 4281341 2004 3
Utsumi Kenji 3042421 2000 3
Van Hees Joost Pieter 4411849 2006 3
Vance Laura Ann 4543641 2007 3
Vanetik Yigal 4023461 2002 3
Vasquez Jimena Sylvia 4075776 2002 3
Vazquez Azzmeiah R. 2463859 1992 3
Vazquez Steven Louis 4445938 2006 3
Vella Vittorio 4535332 2007 3
Velshi Alykhan 4501904 2007 3
Venskus Caitlyn Anne 4201364 2004 3
Vera Cruz Luis Alfonso Jr. 2256600 1987 3
Veres Patricia Lynn 2910198 1998 3
Verhagen Helena Helga Johanna 4128401 2003 3
Verheyden Alexandre Georges 2703817 1995 3
Verner Kimberly Ann Strauchon 3027646 2000 3
Vianna De Assis Paula Sheehan Barhoza 2347524 1990 3
Vinhal Anthony James 4157293 2003 3
Vlahos Joanne Maria 4268025 2004 3
Von Buttlar Julia Caroline 4084596 2002 3
Vosniakou Ekaterini 2617355 1994 3
Vroom Egbert Eppo Udo 2990091 1999 3
*1056LAST NAME FIRST NAME MIDDLE SUF NAME REGID YR ADM DEPT
Wade Kevin Martin 2750412 1996 3
Wagar Dorothy Bowers 1538446 1973 3
Waghorn Andrew John 3047883 2000 3
Wakabayashi Motonobu 4230694 2004 3
Waldron Christopher Gayle 2995660 1999 3
Walker David Alexander 2359800 1990 3
Wall Carolyn Barbre 2320158 1990 3
Walsh Adam Werneth 2869956 1998 3
Walsh James Francis 2530996 1993 3
Walsh James T. 1909456 1984 3
Walsh Robert E. 1529601 1955 3
Walters Lowell Jay 2823086 1997 3
Walzer Brett Christian 4214698 2004 3
Wang Hui-Ju 4334728 2005 3
Wang Jen-Chun 4177978 2003 3
Wang Jiabin 3930625 2001 3
Wang Liwei 2771467 1996 3
Wang Mei-Ling 4539904 2007 3
Wang Ran 4171781 2003 3
Warcholak Adam Todd 4000881 2001 3
Ward Martin Christopher Carlton 4311452 2005 3
Wardell Charles Leroy 2793065 1997 3
Warner Matthew John 4143327 2003 3
Warner Tugbaty Negbalee 4135364 2003 3
Waters Timothy William 4073391 2002 3
Watine Marine 4309928 2005 3
Watson Michael Townes 4263109 2004 3
Weaver Christopher Lamont 4436200 2006 3
Weeks George Henry 3047131 2000 3
Weg Stuart Martin 4446779 2006 3
Wei Yingling 4455267 2006 3
Weinstein David Charles 2843332 1997 3
Weisert Thomas Charles 4075479 2002 3
Weiss Andrew Louis 2458222 1992 3
Weiss Jennifer Fisher 2981207 2000 3
Weiss Tova 3906252 2000 3
Weissman Carol Ann 2019917 1985 3
Weller Cheryl J. 2071314 1986 3
West Richard Arthur 2402667 1991 3
White Andrew Steven 2325942 1990 3
Whitehead Priscilla Anne 2154045 1987 3
Wight Douglas Richard 4515847 2007 3
Wilburn Nadine Chandler 2474039 1992 3
Wiley Jason Robert 3035433 2000 3
*1057LAST NAME FIRST NAME MIDDLE SUF REGID YR DEPT NAME ADM
Wiley Stacey A. 3971843 2001 4
Williams Allison Claudine 4225579 2004 3
Williams Daniel John 4202875 2004 3
Williams Le Roi Emerson 4036463 2002 3
Williams Lori Anne 4242848 2004 3
Williams Lorri L. 4165262 2003 3
Williams Nicola Faith 4158192 2003 3
Williams R. Warner 2117745 1987 3
Willoek Cassandra Ann 4065231 2002 3
Wilson Nancy Bondshu 2904449 1998 3
Wilson Robert Geoffrey 2707636 1995 3
Wise Licia Elaine 3063567 2000 3
Witham Jeanmarie 2430098 1991 3
Wittig William Peter 4116893 2003 3
Wittstein James Richard 2711174 1995 3
Wolf Nathan Paul 2613263 1994 3
Wong Michelle See-Yuen 4065652 2002 3
Wood Chauncy Brainerd 2655595 1995 3
Wood Katie Laura 4246369 2004 3
Wood Lloyd Eldridge III 4027033 2002 3
Woods J. David 2185148 1988 3
Woodson Kevin Michael 4256186 2004 3
Woodward Mark Jeffrey 4024949 2002 3
Wray Antonia Clare 2905792 1998 3
Wright La Juan Amergene 4123709 2003 3
Wrist Christopher Philip 2339919 1990 3
Wu Jimmy Ting Lok 2219863 1988 3
Xifo Louise Elizabeth 2318988 1990 3
Xu Yan 4082590 2002 3
Yacono Judith Anne 2009157 1985 3
Yahn Shane Victoria 4206074 2004 3
Yalim Hasan Tuvan 4347399 2005 3
Yamashita Yoshihiro 4292421 2005 3
Yang Heungsu Namsung 4161220 2003 3
Yang Zhao 4330890 2005 3
Yannello Judith Ann 1122555 1967 3
Yao Clark 4492666 2007 3
Yara Renuka 4211207 2004 3
Yee Wencheng Evan 4071080 2002 3
Yeo Siok Kiang Fiona 4164802 2003 3
Yesalonis Brian Eugene 2766152 1996 3
Yin Erick Chao 4323952 2005 3
Yoo Tae-Sung 4090858 2002 3
Yoon Ji Huyn 4436085 2007 3
Yoon Woo-11 4345583 2006 3
*1058LAST NAME FIRST NAME MIDDLE NAME SUF REG ID YR ADM DEPT
Yoon Yoon Soo 4151023 2003 3
Yospin Harry Allen 2504298 1992 3
Youngerman Arne Jordan 1438811 1978 3
Yu Jeongsik 3891777 2000 3
Yun Goang-Gyun 2650232 1995 3
Zajac Jonathan Michael 2765121 1996 3
Zaloom Edgar Anthony 1891514 1983 3
Zeevi Sarit 2436756 ’ 1991 3
Zeng Wenhui 3927761 2001 3
Zeng Ying 2783561 1997 3
Zerdan Silvia Ines 3063575 2000 3
Zhang Xingxiang 4410098 2006 3
Zheng Fang 4380978 2006 3
Zhou Daqing 4060448 2002 3
Zhu Hong 4055166 2002 3
Zhu Jin 4324125 2005 3
Zhu Yun 4469243 2007 3
Zidkiahu Adi 4278529 2005 3
Zilin Sadye J. 1223924 1947 3
Zohn Patricia Ann 4043642 2002 3
Zoroglu Cicek 2693307 1995 3
Zuckerman Terry Richard 3985801 2001 3
Zulian Marc 4256863 2004 3
Zwillman Evan W 1903509 1984 3